807 F.2d 1577
63 A.F.T.R.2d 89-959, 89-1 USTC  P 9298
The OHIO NATIONAL LIFE INSURANCE COMPANY, Appellant,v.The UNITED STATES, Appellee.
Appeal No. 86-1280.
United States Court of Appeals,Federal Circuit.
Dec. 31, 1986.

Michael F. Kelleher, Groom & Nordberg, Chartered, of Washington, D.C., argued for appellant.  With him on the brief were John P. McAllister and Susan E. Clark.  Stuart G. Summers, Vice President and General Counsel, Ohio Nat. Life Ins. Co., of Cincinnati, Ohio, of counsel and Alan R. Vogeler and Susan G. Faller, Frost & Jacobs, of Cincinnati, Ohio, of counsel.
David Pincus, Tax Div., Dept. of Justice, of Washington, D.C., argued for appellee.  With him on the brief were Roger M. Olsen, Asst. Atty. Gen., Michael L. Paup and Gary R. Allen, Washington, D.C.
Before MARKEY, Chief Judge, BALDWIN, Senior Circuit Judge, and SMITH, Circuit Judge.
PER CURIAM.


1
The final judgment of the United States Claims Court, Ohio National Life Insurance Co. v. United States, 11 Cl.Ct. 477, (Cl.Ct.1986), held that certain expenses incurred in 1974 and 1975 by the Ohio National Life Insurance Company were not deductible as "investment expenses" under 26 U.S.C. Sec. 804(c)(1) but were deductible as "other deductions" under 26 U.S.C. Sec. 809(d)(11).  On the basis of the opinion of the Claims Court, the said judgment is affirmed.


2
AFFIRMED.